This appeal follows a conviction in the court below on a charge of burglary. The property alleged to have been burglarized was the store building of Alabama By-Products Corporation. *Page 207 
Without dispute in the evidence, about 1:30 o'clock A.M., Mr, Leroy Kugler came near the store and observed a man in the attempt to force open a door thereof. Mr. Kugler did not make his presence known at the time, but went forthwith and notified three parties who were near by.
As the four men approached the store, two male persons ran out of the building. One of these escaped. The defendant was followed and overtaken a short distance from the burglarized building. He made some statements from which the jury could clearly infer that he was implicated in the commission of the offense.
There was other evidence which also tended strongly to establish his guilt.
A door to the building had been forced open and many articles of merchandise were found collected and piled up inside the store and near an entrance thereto.
The defendant did not testify nor introduce any witnesses in his behalf.
It is clearly evident that it is not necessary for us to attempt to illustrate or discuss the propriety of the action of the lower court in overruling the motion to exclude the evidence, and in denying the general affirmative charge.
The court ruled in accord with the familiar rule when he permitted the State to prove the alleged confession and admissions of the accused.
This disposes of all questions which merit our treatment.
It is ordered that the judgment of the nisi prius court be affirmed.
Affirmed.